




Exhibit 10.1
FelCor Lodging Trust Incorporated


Revised Performance-Based
Annual Incentive Compensation Programs
For Executive Officers


The Compensation Committee (the “Committee”) of the Board of Directors of FelCor
Lodging Trust Incorporated (“FelCor” or the “Company”) has determined that a
substantial portion of an employee's compensation should be tied directly to
achievement of targeted performance. In particular, annual cash bonuses are
determined based upon prior-year performance and beginning in 2013, shares
issuable in respect of annual restricted stock awards are determined based upon
prior-year and future performance.


Annual Cash Incentive Program. As previously disclosed, annual cash bonuses are
determined by reference to base salary and performance over the prior year. Each
employee has a targeted bonus, based upon a percentage of his or her base salary
(the percentage varies depending on position). That percentage is adjusted for
performance between threshold (“doable”) and superior (“stretch”) levels as
shown in the following table, which outlines the relevant percentages for
FelCor's executive officers:


 
< Doable
Doable
Target
Stretch
> Stretch
CEO
0.0%
50.0%
125.0%
200.0%
200.0%
EVP
0.0%
37.5%
75.0%
112.5%
112.5%



At or near the beginning of each calendar year, the Committee establishes
targeted performance criteria in the following categories, with the indicated
weight given to those categories as noted below:


Financial Performance. Each year, the Committee sets targeted financial
performance,1 based upon a variety of factors, including budgets, industry
projections, individual hotel markets and similar considerations. The Committee
then establishes a scale from doable to stretch performance. Typically, targeted
performance is at the linear mid-point between the two, but not necessarily
every year. Weight: 50%


Non-Financial Corporate Performance. The Board also reviews and approves
non-financial corporate objectives for each year. These objectives often relate
to long-term strategic objectives and other operating or management goals that
the Board believes are important. After the completion of each year, the
Committee assesses FelCor's progress toward achieving these objectives and,
based on that assessment, determines a composite level of performance from
doable to target to stretch. Weight: 15%.


_________________
1 The Committee has been using adjusted earnings before interest, taxes,
depreciation and amortization, or EBITDA, which is a commonly-used metric, to
assess financial performance and anticipates continuing to use adjusted EBITDA
for that purpose; however, the Committee may determined to use other metrics,
such as adjusted funds from operations, in the future.




--------------------------------------------------------------------------------






Individual Performance. Each FelCor employee, including the Chief Executive
Officer, has individual performance objectives that are established at or near
the beginning of each year. The Chief Executive Officer reviews and approves the
performance objectives of FelCor's other executive officers, and the
Compensation Committee reviews our Chief Executive Officer's performance
objectives, which typically closely track our corporate objectives (financial
and non-financial). After completion of each year, as with non-financial
corporate performance, individual performance is reviewed and assessed by an
employee's direct supervisor or, in the case of the Chief Executive Officer, by
the Board and/or the Compensation Committee, resulting in a composite level of
performance from doable to target to stretch. Weight: 15%


Total Stockholder Return. Each year, the Committee sets targeted market-based
performance for the year, which is expected to take into account total
stockholder return (stock price appreciation, plus distributions made, over a
defined time period) (“TSR”) unless and until the Committee determines
otherwise. The Committee currently intends to evaluate the Company's TSR
relative to TSR for the Company's peers2 to determine market-based performance
(in the future the Committee may, based on circumstances at the time, elect to
use absolute TSR or another market-based performance metric). Relative TSR at
the 50th percentile will equate to target performance, with “doable” and
“stretch” performance set at the 20th and 80th percentiles (actual payouts will
be determined by linear interpolation along that scale). For purposes of
determining annual cash incentive compensation, relative TSR will be determined
by using the weighted-average trading price of the Company's common stock and
its peers' common stock for 20 trading days immediately preceding the beginning
and end of the relevant year. Weight: 20%


Overall Minimum Financial Performance. The Compensation Committee and the Board
of Directors believe that there should be a minimum level of financial
performance below which, regardless of other corporate or individual
performance, no programmatic (as opposed to discretionary) bonus compensation
should be paid unless the company achieves at least a minimal level of
pre-determined financial performance, which level is lower than the doable level
of financial performance noted above.


The Compensation Committee and the Board of Directors reserve the absolute right
and discretion to review and modify performance objectives, thresholds and
criteria at any time in light of changes in circumstances. Similarly, the
Compensation Committee and the Board of Directors have the discretion, as part
of the Company's overall compensation program, to award cash bonuses and other
compensation outside of the annual incentive programs based on relevant
considerations at the time.


_________________
2 The Committee has selected the following companies to comprise the peer group:
Ashford Hospitality Trust, DiamondRock Hospitality Company, Gaylord
Entertainment Company, Hersha Hospitality Trust, Hospitality Properties Trust,
LaSalle Hotel Properties, RLJ Lodging Trust, Strategic Hotels & Resorts, Inc.,
Summit Hotel Properties, Inc. and Sunstone Hotel Investors, Inc. The Committee
may, from time to time, change the composition of the peer group, in its sole
discretion.




--------------------------------------------------------------------------------




Annual Equity Incentive Program. As previously disclosed, FelCor grants
restricted stock units to its executive officers annually, and the shares
issuable with respect to any such grant are determined with reference to his or
her base salary when the grant is made (the actual target percentage varies
depending on position) and performance. Beginning with annual grants to be made
in 2013 and in subsequent years, the target award (shown as a percentage of
grant-date base salary) for (i) the Chief Executive Officer is 275% and (ii)
each other executive officer is 175%, and the number of shares that are issuable
upon vesting is determined based upon the Company's TSR relative to its peers'
TSR over a four-year period, as described below:


•
Each grant will vest, and the underlying shares will be issued, at or about the
end of each of the second, third and fourth calendar years following the grant
year (each, a “Vesting Year”) (the actual vesting dates will correspond to the
Company's vesting date generally used for vesting equity grants (currently
December 27, which may change for future grants as determined from time to time
by the Compensation Committee)).



•
The actual number of shares issuable as a grant vests will be determined based
on TSR over the two-, three- and four-year periods (each, a “Performance
Period”), in three increments divided equally based upon the target value on the
grant date, beginning with the year immediately preceding the grant year through
the year immediately preceding the relevant Vesting Year, relative to the
Company's peers, based on the following performance schedule (to the extent
threshold performance is not achieved for a Performance Period, the relevant
portion of an award will be forfeited):

 
Rank
(Relative to Peers)
 
Percentile
(Among Peer Group)
 
Payout
(Relative to Target)
 
1
 
100th


 
 
200%
 
2
 
90th


 
 
200%
 
3
 
80th


 
 
175%
 
4
 
70th


 
 
150%
 
5
 
60th


 
 
125%
 
6
 
50th


 
 
100%
 
7
 
40th


 
 
50%
 
8
 
30th


 
 
25%
 
9
 
20th


 
 
—
 
10
 
10th


 
 
—
 
11
 
—


 
 
—



Except as noted below, TSR is measured for any Performance Period using the
weighted-average trading price of shares of the Company's common stock and its
peers' common stock for 20 trading days immediately preceding the first and last
days of the Performance Period. Unless determined otherwise by the Compensation
Committee, Performance Periods include the calendar year immediately preceding
the year in which the grant date occurs and extend through the last day of the
calendar year immediately preceding the Vesting Year; however, if Vesting Years
and Performance Years are coextensive for future grants, then the Performance
Period will end on the day immediately preceding the relevant vesting date.




--------------------------------------------------------------------------------






•
Grants vest on an accelerated basis upon a grantee's retirement at age 60 or
older or upon the grantee's death or disability (as defined in the Company's
standard equity grant contract). The amount of shares issuable under such
circumstances for all outstanding grants shall be determined by reference to
relative TSR through the termination date, based upon the weighted-average
trading price of shares of the Company's common stock and its peers' common
stock for the 20 trading days immediately preceding the termination date.



•
Grants would also vest upon a change in control in accordance with the
provisions in the Company's standard equity grant contract and, if applicable,
the grantee's change in control and severance agreement. The amount of shares
issuable under such circumstances shall be the greater of (x) the target number
of shares issuable under such grants and (y) the number of shares that would be
issued with reference to relative TSR, based upon the weighted-average trading
price of shares of the Company's common stock and its peers' common stock for
the five full trading days immediately following first disclosure of the
definitive material terms of the transaction.



•
If insufficient shares are available for grants under the Company's equity
compensation plans, or the Company is otherwise limited in the number of shares
it can grant to any individual under such plans, the grant shall be made with
reference to a like number of shares of stock, but be settled in cash having
equivalent value of such shares at the vesting date.



•
Dividends will not be paid on shares underlying any unvested grant. Instead,
they will accrue with respect to such shares and will be paid, in lump sum, with
respect to shares that are issued when that grant vests (or cash is paid in lieu
of such shares in settlement of such grant, under the circumstances described
above) for any reason.







